Citation Nr: 1549449	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for a right knee meniscal disability. 

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for a left knee meniscal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1990 to December 1990, and from October 1991 to May 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The current agency of original jurisdiction is the VA RO in Nashville, Tennessee.  A claim for increased ratings for the service-connected bilateral knee disabilities was received in September 2008.  The January 2009 rating decision, in pertinent part, granted an increased disability rating of 10 percent under Diagnostic Code 5010 (arthritis) for left knee degenerative joint disease status post reconstruction effective September 29, 2008 (the date the increased rating claim was received by VA) and denied a disability rating in excess of 10 percent for right knee status post arthroscopy residuals under Diagnostic Code 5257 (recurrent subluxation or lateral instability).

In February 2013, the Board, in pertinent part, remanded the issues of increased ratings for the bilateral knee disabilities for additional development.  In August 2013, a VA examination was conducted to assist in determining the current nature and severity of the left and right knee disabilities.  The Board finds the August 2013 VA examination report was thorough and adequate and in compliance with the remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

In July 2014, the Board granted, in pertinent part, 10 percent initial/separate disability ratings for residuals of the right and left knee meniscectomies under Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) and denied increased ratings in excess of 10 percent for the left knee degenerative joint disease (DC 5010-5003) and right knee instability (DC 5257).  The Veteran appealed the Board's denial of disability ratings in excess of 10 percent for the left and right knee meniscal disabilities (DC 5259) to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court partially vacated the Board's July 2014 decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Partial Remand noted that the Veteran explicitly abandoned the issues (denied in the July 2014 Board decision) of service connection for a right bone spur and increased disability ratings for right knee instability (DC 5257), left knee degenerative joint disease (DC 5010-5003), right shoulder tendonitis, and pseudofolliculitis.  As such, these issues are not in appellate status before the Board.

The parties to the June 2015 Joint Motion for Partial Remand requested that the Court partially vacate the Board's July 2014 decision on the specific basis of agreement that the Board failed to address relevant evidence with respect to whether the Veteran is entitled to 20 percent ratings for the left and right knee disabilities under Diagnostic Code 5258 for dislocation of the semilunar cartilage, rather than the 10 percent ratings assigned under Diagnostic Code 5259 for removal of the semilunar cartilage.  The parties agreed that the Board's sole reliance on the lack of evidence of dislocated cartilage to support its finding that a disability rating under DC 5258 was not warranted was improper because the July 2014 Board decision failed to consider that the evidence of partial meniscectomies and meniscal tears of both knees are analogous to dislocation of the semilunar cartilage.

The Board finds that, based on the arguments contained within the June 2015 Joint Motion for Partial Remand, the Court vacated the July 2014 decision only to extent that it failed to consider whether the bilateral meniscal disabilities are analogous to dislocation of the semilunar cartilage in its determination that Diagnostic Code 5258 was inapplicable.  The basis for the Joint Motion of Partial Remand was solely restricted to whether the Veteran was entitled to 20 percent ratings under Diagnostic Code 5258 (rather than the 10 percent ratings assigned by the Board under Diagnostic Code 5259) and did not address any other deficiencies on the part of the Board in the July 2014 decision in considering other potentially applicable diagnostic codes related to the knee disabilities.  Rather, the parties noted that the Veteran had explicitly abandoned the appeal with respect to the denial of ratings in excess of 10 percent for the right knee instability (DC 5257) and left knee degenerative joint disease (DC 5010-5003).

In the July 2014 decision, the Board made specific findings that, other than the disability ratings assigned for right instability under Diagnostic Code 5257, left knee degenerative joint disease under Diagnostic Code 5010, and residuals of the left and right meniscectomies under Diagnostic Code 5259, the other knee diagnostic codes (Diagnostic Codes 5003 and 5256 to 5263) were inapplicable to the service-connected knee disabilities.  Further, upon the review of the claims file, the Board continues to find that none of the other diagnostic codes  pertaining to the knees (other than those codes for which separate knee ratings have already been provided) are applicable in this particular case for higher or separate ratings.  

As such, the Board will not readjudicate whether other separate disability ratings, which were previously found inapplicable in the July 2014 Board decision, are warranted under any of the other diagnostic codes pertaining to the knee.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)) ("when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").   

Reviewing the procedural history in this case, a May 2006 rating decision granted service connection for right knee status post arthroscopy residuals and assigned a 10 percent disability rating under Diagnostic Code 5257 for anterior cruciate ligament deficiency resulting in slight lateral instability.  The May 2006 rating decision also granted service connection for left knee with degenerative joint disease status post reconstruction and assigned a noncompensable (0 percent) disability rating under Diagnostic Code 5010-5003 due to arthritis without objective evidence of painful or limited motion.  (DC 5010 does not have its own rating criteria, so specifically provides that traumatic arthritis under DC 5010 is to be rated as degenerative arthritis under DC 5003.)

In January 2009, VA increased the disability rating for the left knee degenerative joint disease (a form of arthritis, to be rated as arthritis and to be rated on the basis of limitation of motion) from 0 to 10 percent under Diagnostic Code 5010, due to arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5010 provides that traumatic arthritis is to be rated under Diagnostic Code 5003 as for degenerative arthritis.  Diagnostic Code 5003 provides a 10 percent rating for one major joint objectively manifesting arthritis with painful motion that is to a noncompensable degree.  In July 2014, the Board granted separate/initial disability ratings for residuals of the right and left knee meniscectomies under Diagnostic Code 5259 based on symptoms of pain, locking, and effusion into the knee joints.  In order to grant the separate rating for left knee meniscectomy residuals under DC 5259, so as to avoid pyramiding by rating the same pain as part of two different knee disabilities, the Board made a specific finding that "no limitation of motion or objective evidence of painful motion of the left knee due to degenerative joint disease has been shown."  

It is unclear how the Board in the July 2014 decision reconciles its recognition of the 10 percent rating under DC 5010-5003 (which requires objective evidence of pain to the knee joint that results in noncompensable limitation of motion to warrant the 10 percent rating) with its simultaneous finding that there was neither painful motion nor limitation of motion of the left knee due to the arthritis.  For the purposes of the current decision, the Board will not revisit the July 2014 finding that the symptoms of painful motion associated with the left knee disability are not attributable to the service-connected degenerative joint disease because there was some medical evidence of record at the time to support a finding that the left knee pain was residual to meniscal injuries, and not the arthritis.  The Board does not find that a motion for revision of the July 2014 decision based on clear and unmistakable error has been raised.  See 38 U.S.C.A. § 7111 (West 2014).  

In an August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  In October 2009 correspondence, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2015).  



FINDINGS OF FACT

1.  For the entire initial rating period from September 29, 2008, the right and left knee meniscal disabilities have been manifested by meniscus tears and partial meniscectomies resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.

2.  The Veteran is in receipt of the maximum 20 percent schedular ratings for the right and left meniscal disabilities. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent for the right knee meniscal disability have been met for the entire initial rating period from September 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent for the left knee meniscal disability have been met for the entire initial rating period from September 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in October 2008, prior to the initial adjudication of the claims for increased ratings for the bilateral knee disabilities (from which the separate/initial disability ratings for the meniscal disabilities stem) in January 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.   

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2008 and August 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial rating issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

As noted above, the Veteran withdrew the Board hearing request in June 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Initial Ratings for Residuals of Right and Left Meniscectomies

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of 10 percent initial disability ratings for residuals of the right and left knee meniscectomies under 38 C.F.R. § 4.71a, Diagnostic Code 5259 from September 29, 2008.  A 10 percent rating under Diagnostic Code 5259 is warranted for symptomatic removal of the semilunar cartilage.  A 10 percent rating is the maximum disability rating available under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Throughout the course of the appeal, the Veteran has contended that the right and left knee meniscal disabilities have been manifested by more severe symptoms than those contemplated by the 10 percent initial disability ratings assigned under Diagnostic Code 5259.  In a July 2015 written statement, the representative contended that the partial meniscectomies and meniscal tears of both knees should have been rated as analogous to dislocation of the semilunar cartilage under Diagnostic Code 5258, resulting in the assignment of 20 percent ratings.

As discussed in detail below, for the entire initial rating period, the Board finds that the criteria have been met for initial disability ratings of 20 percent, but no higher, for the right and left knee meniscal disabilities under Diagnostic Code 5258.  For the entire initial rating period from September 29, 2008, the right and left knee meniscal disabilities have been manifested by meniscus tears and partial meniscectomies resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion that are productive of noncompensable limitation of motion.

VA treatment records associated with the claims file reflect that the Veteran has a history of bilateral knee "locking" and underwent bilateral arthroscopies in 2004.  VA treatment records note that the Veteran consistently reported bilateral knee pain.  The VA treatment records, dated throughout the initial rating period, note that the Veteran was scheduled for multiple meniscectomies, but each was cancelled.  See e.g., September 2011 and September 2014 VA treatment records.  

At the December 2008 VA examination, the Veteran reported bilateral knee pain with weakness, stiffness, swelling, instability and lack of endurance.  The Veteran reported flare-ups of bilateral knee pain with lifting or running lasting for two days that are alleviated with rest and ice.  Upon physical examination, pain was noted upon range of motion testing, and moderate joint effusion was noted in both knees.
  
A December 2008 VA treatment record notes that an MRI report reflected a chronic anterior cruciate ligament (ACL) tear and lateral meniscus degeneration.  The treatment record notes functional limitation with exercise, deep squatting, stairs, and some home/yard care.  Corticosteroid injections were administered to both knees.  July 2010 VA treatment records note that the Veteran reported constant bilateral knee pain that prevented him from bending the knee.  

A March 2011 VA treatment record notes that the Veteran had increased pain over the previous week in the right knee following a twisting type motion.  The treatment record notes that physical examination of the right knee revealed mild catching, and palpable effusion.  A June 2011 VA treatment record notes, based on a MRI report, a right lateral meniscal tear.  A January 2012 VA treatment record notes continued pain, effusion, and locking in the knee.

At the August 2013 VA examination, the Veteran reported a history of bilateral torn meniscus status post partial meniscectomies and bilateral knee pain.  The Veteran reported that his knees occasionally "lock up."  The Veteran reported flare-ups of bilateral knee pain that are exacerbated by running.  Upon physical examination, there was no objective evidence of painful motion.  The VA examiner noted that the Veteran had bilateral meniscus tears with frequent episodes of joint "locking," pain, and effusion and that the Veteran had undergone bilateral meniscectomies with residual pain. 

July 2014 VA treatment records note that the Veteran reported a "catching" sensation in flexion and extension of both knees as well as difficulty moving between a seated and standing position due to bilateral knee pain and stiffness.  The Veteran reported daily painful locking of the right knee that he is able to work free after a few minutes.  The treatment records note effusion in the right knee.  A January 2015 VA treatment record notes that the Veteran reported constantly right knee pain.  

For the entire initial rating period from September 29, 2008, the Board finds that the criteria for higher 20 percent initial disability ratings under Diagnostic Code 5258 have been met as the right and left knee meniscal disabilities have more nearly approximated dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Veteran is currently in receipt of 10 percent ratings (the maximum and only available rating) under Diagnostic Code 5259 for symptomatic residuals of semilunar cartilage removal; however, Diagnostic Code 5258 allows for a higher rating (the maximum and only rating available) of 20 percent.  The Veteran may not be assigned separate ratings under both Diagnostic Codes 5258 and 5259.  There are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.    

The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion, while Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in pain, effusion, and locking, but not as to dislocation or surgical absence.  See Esteban, 6 Vet. App. at 261-62.  Thus, granting separate ratings for the same manifestations, specifically, painful motion, effusion and joint "locking" of the right and left knee meniscal disabilities under both Diagnostic Codes 5258 and 5259 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions).  Consequently, a disability rating for meniscal involvement may be granted under either Diagnostic Code 5259 or Diagnostic Code 5258, but not for both.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).    

The evidence of record reflects that the right and left knee meniscal disabilities have been manifested by joint "locking," pain, and effusion.  Further, the right and left knee meniscal disabilities have also been manifested by partial meniscectomies and meniscal tears in both knees, which the Board finds to more nearly approximate dislocation of the semilunar cartilage, rather than removal of the semilunar cartilage.  As such the Board finds that the right and left knee meniscal disabilities more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5258.  Because the Board is granting ratings of 20 percent under the more favorable Diagnostic Code 5258, the 10 percent ratings under the less favorable Diagnostic Code 5259 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the ratings of the right and left knee disabilities increase from 10 percent to 20 percent as a result of this decision.  

The appeal for 20 percent initial disability ratings for residuals of the right and left knee meniscal disabilities is fully granted in this Board decision.  The maximum schedular disability rating of 20 percent under Diagnostic Code 5258 has been assigned.  Further, as discussed in detail above, the issue of separate ratings for the right and left knee disabilities under any of the other diagnostic codes related to the knee were not appealed following the July 2014 Board decision and were not vacated and remanded pursuant to the June 2015 Joint Motion for Partial Remand.  As such, the Board finds that the right and left knee meniscal disabilities more closely approximate the criteria for 20 percent initial ratings under Diagnostic Code 5258 for the entire initial rating period from September 29, 2008; therefore, the appeal is fully granted. 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right and left meniscal disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right and left knee meniscal disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right and left knee 

meniscal disabilities have been manifested by meniscus tears and partial meniscectomies resulting in dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion that are productive of noncompensable limitation of motion.

The schedular rating criteria specifically provide ratings for meniscal disabilities (Diagnostic Codes 5258 and 5259 for dislocation and removal of the semilunar cartilage, respectively).  Diagnostic Code 5258 specifically provides ratings for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, to include limitation of motion due to these symptoms, including motion and joint function limited due to orthopedic factors such as pain, stiffness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Further, the laxity noted in the right knee is specifically contemplated by the separate disability rating assigned under Diagnostic Code 5257 (recurrent subluxation or lateral instability).  The separately rated arthritis disabilities of the knee will be rated on the basis of limitation of motion (DC 5010-5260 or DC 5010-5261); therefore, limitation of motion is not a rating factor for the meniscus disability under Diagnostic Code 5258.  In this case, comparing the disability level and symptomatology of the right and left knee meniscal disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the 
schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and left knee meniscal disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  A March 2009 VA treatment record notes that the Veteran is working full time.  A February 2015 letter from the Veteran's employer notes that he is employed full-time as a pharmacy technician at VA.  The Veteran has not contended that he is 

unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.


ORDER

A 20 percent initial disability rating for the right knee meniscal disability is granted.

A 20 percent initial disability rating for the left knee meniscal disability is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


